Citation Nr: 0016480	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  98-19 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to death compensation benefits pursuant to 
38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for the cause of 
the veteran's death based on VA medical treatment.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel






INTRODUCTION

The veteran had recognized service from January 1944 to 
January 1946 and from April 1951 to April 1955.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Los Angeles, California.


FINDING OF FACT

The claim of entitlement to death compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
the cause of the veteran's death based on VA medical 
treatment is supported by cognizable evidence showing that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to death compensation benefits 
pursuant to 38 U.S.C.A. § 1151 (West 1991 & Supp. 1999) for 
the cause of the veteran's death based on VA medical 
treatment is well grounded.  38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDING AND CONCLUSION

Factual background

The record shows that the veteran died at a VA medical 
facility in August 1991 and that the death certificate, as 
amended, certified the cause of death as hypotension, due to 
gastrointestinal bleed from hepatic failure secondary to 
chronic hepatitis.  The service medical records are 
pertinently unremarkable, as are those of VA medical 
treatment through the early 1980's.

From August 23, 1984 to October 10, 1984, the veteran was 
admitted to the Wadsworth VA domiciliary for radiation 
therapy after an uncomplicated laryngectomy and right radical 
neck dissection performed at the medical facility on August 
2.  The surgical report shows the procedure took several 
hours and that the estimated blood loss was 1650ccs.  The 
summary of the domiciliary admission does not mention 
hepatitis. 

VA records show in September 1986 the veteran was suspected 
to have chronic persistent hepatitis versus chronic carrier 
state.  It was noted he had serological abnormalities for 
more than six months.  The clinician noted in the record that 
he was transfused in 1984 with a radical neck dissection.  In 
late 1986 a peri-operative nursing record noted hepatitis 
"years ago".  A peri-operative nursing record during VA 
hospitalization in January 1988 mentioned hepatitis in 1985.  
The preanesthetic summary noted hepatitis B history of about 
four years.

The veteran wrote in an undated letter on file that a month 
after the 1984 surgery he came down with hepatitis, that VA 
physicians verified this and that he transferred it to his 
wife.  The appellant recalled in 1995 that that he did not 
have hepatitis prior to the surgery, but that it was not 
diagnosed until 1986, and that his spouse was diagnosed with 
hepatitis at that time.  

The record shows that VA hospitalized the veteran several 
times in 1991 and that he eventually died in August 1991 
while an inpatient.  The record of his admission from June 12 
to July 27, 1991, shows that he was reported to have chronic 
hepatitis B secondary to a blood transfusion in 1984.  

In March 1992 a physician at Frazier Mountain Community 
Health Center reported that a review of their records showed 
the veteran had been a patient from 1980 to 1989 and that 
hepatitis B was reported in June 1986, apparently at VA.  
According to the narrative, VA may have done a work up 
earlier, possibly as early as 1984, but that this was not 
certain.  The physician stated that "the VA records he had" 
gave no indication of a blood transfusion during surgeries.  
It was noted repeat blood laboratory analysis in August 1986 
indicated chronic infection.  Other records from this 
facility show the appellant was seen in early 1986 and 
advised that the veteran needed a work up for hepatitis.


Criteria

In Gardner v. Derwinski, the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter, "the 
Court") declared invalid the provisions of 38 C.F.R. 
§ 3.358(c)(3) (1994), requiring VA fault or accident prior to 
recovery under 38 C.F.R. § 1151.  Gardner v. Derwinski, 1 
Vet. App. 584 (1991), add'd sub nom., Gardner v. Brown, 5 
F.3d 1456 (Fed. Cir. 1993), Brown v. Gardner, 115 S.Ct. 552 
(1994).  The United States Supreme Court held that VA is not 
authorized by § 1151 to exclude from compensation the 
"contemplated or foreseeable" results of non negligent 
medical treatment, as was provided by 38 C.F.R. 
§ 3.358(c)(3).  Subsequently, the VA Secretary sought an 
opinion from the Attorney General as to the scope of the 
exclusion from § 1151 coverage contemplated by the Supreme 
Court's decision.  

In a memorandum to the Secretary dated January 20, 1995, the 
Deputy Assistant Attorney General, Office of the Legal 
Counsel, U.S. Department of Justice, indicated that the 
Supreme Court's holding is read most accurately as excluding 
from coverage under § 1151 only those injuries that are 
"certain, or perhaps the very nearly certain, result of 
proper medical treatment."  In March 1995, amended 
regulations were published deleting the fault or accident 
requirement of 38 C.F.R. § 3.358, in order to conform the 
regulations to the Supreme Court's decision.

As provided under 38 C.F.R. § 3.358(a), where it is 
determined that there is additional disability resulting from 
a disease or injury or an aggravation of an existing disease 
or injury suffered as a result of training, hospitalization, 
medical or surgical treatment, or examination, compensation 
will be payable for such additional disability.  

In determining that additional disability exists, the 
following considerations will govern: (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately.  

(i) As applied to examinations, the physical condition prior 
to the disease or injury will be the condition at time of 
beginning the physical examination as a result of which the 
disease or injury was sustained.  

(ii) As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will not be payable 
under 38 U.S.C. 1151 for the continuance or natural progress 
of disease or injuries for which the training, or 
hospitalization, etc., was authorized.  38 C.F.R. § 3.358(b).


In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: 

(1) It will be necessary to show that the additional 
disability is actually the result of such disease or injury 
or an aggravation of an existing disease or injury and not 
merely coincidental therewith.  

(2) The mere fact that aggravation occurred will not suffice 
to make the additional disability compensable in the absence 
of proof that it resulted from disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of training, hospitalization, medical or surgical 
treatment, or examination.  Compensation is not payable for 
the necessary consequences of medical or surgical treatment 
or examination properly administered with the express or 
implied consent of the veteran, or, in appropriate cases, the 
veteran's representative.  "Necessary consequences" are those 
which are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  

Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered.  
When the proximate cause of the injury suffered was the 
veteran's willful misconduct or failure to follow 
instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.  38 C.F.R. § 3.358(c).

In pertinent part, 38 U.S.C.A. § 1151 mandates that where any 
veteran shall have suffered an injury, or an aggravation of 
an injury, as the result of hospitalization, medical or 
surgical treatment...awarded under any of the laws 
administered by the Secretary of VA, and not the result of 
such veteran's own willful misconduct, and such injury or 
aggravation results in additional disability to or the death 
of the veteran, disability or death compensation...shall be 
awarded in the same manner as if such disability, aggravation 
or death were service-connected.

However, effective October 1, 1997, 38 U.S.C.A. § 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress.  See 
section 422(a) of Pub. L. No. 104-204.

The purpose of the amendment is, in effect, to overrule the 
Supreme Court's decision in the Gardner case, which held that 
no showing of negligence is necessary for recovery under 
section 1151.  In pertinent part, § 1151 is amended as 
follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and

(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable.

However, these amendments apply only to claims filed on or 
after the effective date of the statute, October 1, 1997.  
Since the veteran's appeal was pending prior to this date, it 
continues to be subject to review under the prior statutory 
language and interpretation.  VAOPGCPREC 40-97.

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
a veteran's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 


(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995); Grottveit v. Brown, 5 
Vet. App. 91. 93 (1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-8 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.


Analysis

The appellant offers two theories in support of her claim 
that VA medical treatment caused the veteran's death.  First, 
that the veteran's hepatitis was the result of a blood 
transfusion administered during surgery performed by VA in 
August 1984.  Alternatively, it is argued that he was 
prescribed Dilantin (phenytoin) by VA, which is known to 
cause hepatitis.  For reasons discussed herein the Board 
finds the claim is well grounded, but that further 
development is necessary to fulfill the duty to assist and 
provide a record that will support an informed determination.  

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that her claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  In 
view of the evidence that includes medical opinion suggesting 
a nexus between VA medical treatment and the veteran's death, 
the Board finds in essence that the appellant has met this 
initial burden.  See for example Molloy v. Brown, 9 Vet. App. 
513 (1996). 

The Board must observe the amended death certificate is 
significant in that it reports chronic hepatitis as an 
underlying fatal disease process and removes the reference to 
alcoholism that appeared in the original death certificate.  
The argument of chronic hepatitis linked to VA medical 
treatment finds support in a 1991 VA hospital summary, and 
several years earlier in a VA work up for suspected 
hepatitis.  However, the record of the 1984 surgery does not 
confirm transfusion, and a physician who reviewed the record 
independently did not find such evidence.  However, it cannot 
be stated with any certainty that he reviewed a complete 
record of VA treatment.  For example, there is no summary or 
complete record for the 1984 VA admission during which the 
implicated surgery was performed.  Nor is there a record of 
other VA hospitalizations including a 1990 admission for 
seizure disorder. 

The evidentiary considerations for adjudication on the merits 
are somewhat different from those in determining well 
groundedness.  For example, in the threshold determination of 
well groundedness, the Board may not assess the credibility 
of an evidence provider, as such statements are entitled to a 
presumption of credibility.  Thus, for purposes of well 
grounding the claim, the statements from clinicians 
collectively which discuss the presence of chronic hepatitis 
and VA blood transfusion are presumed credible.  The 
applicable legal precedent affirms the low evidentiary 
threshold necessary to meet the well grounded claim 
requirement.   

As for the proffered medical treatise evidence implicating 
seizure medication in the development of hepatitis, it has 
recently been held where there is a competent medical 
diagnosis of a current disorder, a claimant may invoke an 
accepted medical treatise in order to establish the required 
nexus, and that in an appropriate case it should not be 
necessary to obtain the services of medical personnel to show 
how the treatise applies to his case.  Hensley v. West, No. 
99-7029 (Fed. Cir. May 12, 2000), referring to Wallin v. 
West, 11 Vet. App. 509, 514 (1998) (holding that medical 
treatises can serve as the requisite evidence of nexus).  In 
addition, since the claim is well grounded on the appellant's 
principal theory, it is well grounded on the alternative 
theory of entitlement which is based on the same disability 
and theory of entitlement, i.e., improper VA medical 
treatment.  Schroeder v. West, No. 99-7103 (Fed. Cir. May 18, 
2000).  

VA may proceed to evaluate the merits of the claim but only 
after ensuring that the duty to assist has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999); Elkins v. West, 12 
Vet. App. 209 (1999).  In this case the Board is inclined to 
defer further consideration of the matter pending the 
completion of additional development that will be discussed 
below in the remand portion of this decision.  

The Board is of the opinion that the claim requires 
additional development in view of the current state of the 
record in order to meet the duty to assist, and comply with 
applicable regulatory criteria, and such development is 
addressed in the remand portion of the decision.


ORDER

The appellant, having submitted a well grounded claim of 
entitlement to death compensation benefits pursuant to 
38 U.S.C.A. § 1151 for the cause of the veteran's death based 
on VA medical treatment, the appeal is allowed to this 
extent.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




The Board finds that additional development is necessary to 
meet the duty to assist and comply with the regulatory 
criteria applicable to claims for dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1151.  The 
Board has noted the state of the record which requires 
additional development at this time.  The record does not 
include more detail regarding the VA medical treatment in 
1984, although it would appear that this evidence is 
essential to an informed decision on the merits.  Nor, as 
noted earlier, does it contain a record of other pertinent 
hospital admissions. 

Another matter is the existence of medical records that 
correspond to medical treatment at the Frazier Mountain 
Community Health Center.  Apparently the veteran and the 
appellant were seen there and the complete record of 
treatment would be necessary as the appellant was apparently 
seen for hepatitis in 1986.  The physician who summarized the 
record in 1992 referred to VA work up of the veteran for 
hepatitis possibly as early as 1984.  The VA record on file, 
which is quite extensive but incomplete, does not show that.

In view of the duty to assist obligation and the requirement 
that the record be adequate for an informed determination of 
the issue under consideration, the case is remanded for the 
following action:

1.  The RO should ask the appellant to 
identify all medical care providers, VA 
and non-VA, inpatient and outpatient, who 
treated the veteran for hepatitis or 
other liver disorder at any time.  


After securing any necessary 
authorization or medical releases, the RO 
should obtain legible copies of the 
veteran's complete treatment reports from 
all sources identified whose complete 
records have not previously been secured.  
Regardless of the response to the above 
inquiry, the RO should obtain the 
veteran's complete VA clinical file.  It 
is required that the record include the 
complete report of hospitalization at 
Wadsworth VA Medical Center coinciding 
with the August 2, 1984, surgery and all 
subsequent VA hospital admissions.  

The RO should also direct a request to 
Frazier Mountain Community Health Center 
for a complete record of the veteran's 
treatment reports.  The appellant should 
be asked to authorize the release of any 
records regarding her initial 
evaluation/treatment there for hepatitis. 

2.  The RO should attempt to obtain an 
explanation from the VA physician who 
prepared the original certificate of 
death and the physician who prepared the 
amended certificate of death in October 
1991 regarding the factors or information 
relied on in each instance.  The 
physician who prepared the amended 
certificate of death should be asked to 
explain the basis for removing alcoholism 
as the cause for hepatic failure and 
substituting chronic hepatitis.   






3.  Thereafter, the RO should arrange for 
a VA review of the record by a specialist 
in liver diseases.  

The claims file, clinical file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction and 
completion of the examination and the 
examination report must be annotated by 
the examiner in this regard.  

It is requested that the examiner render 
an opinion concerning the following:  

a.  What is the degree of medical 
probability that the veteran 
developed any identifiable 
additional disability of the liver, 
specifically chronic hepatitis, as 
claimed by the appellant due to 
blood transfusion related to VA 
total laryngectomy, right radical 
neck dissection and direct 
laryngoscopy performed during his 
hospitalization at the Wadsworth VA 
Medical Center on August 2, 1984, or 
alternatively as the result of VA 
prescribed medication, specifically 
Dilantin, and if so, what is the 
correct diagnostic classification of 
the additional disability(ies)?  

b.  If the examiner believes that 
the medical probability favors a 
relationship for such disability 
found to exist, or is at least in 
approximate balance as to whether 
there is a causal relationship 
between VA treatment and additional 
disability (ies) that are confirmed, 
the examiner should provide comments 
as to which specific components of 
the additional disability(ies) are 
due to VA treatment as opposed to 
other causes, including the 
"baseline" level of disability 
present before VA treatment and any 
disability due to the natural 
progress of the disease or injury, 
or disability which is merely 
coincidental.

If the examiner desires additional 
information of the appellant or VA, or 
recommends further examination of the 
record by any other specialist(s), said 
development/examination(s) should be 
accomplished.  The examiner is to be 
informed that fault or negligence is not 
a factor to be considered in this claim.  
Finally, if the answer to any of the 
above questions cannot be provided 
without resort to speculation, the 
examiner(s) should so indicate.  A 
complete rationale for any opinion 
expressed should be included in the 
report.  

4.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular the RO should review the 
medical opinions to ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above in order to comply with 
the duty to assist, the RO should 
readjudicate the claim of entitlement to 
entitlement to death compensation 
benefits pursuant to 38 U.S.C.A. § 1151 
for the cause of the veteran's death 
based on VA medical treatment in 
accordance with the applicable 
adjudication guidance.  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a supplemental 
statement of the case.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  No action is 
required of the appellant until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals


 

